Citation Nr: 0911873	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for lumbosacral 
strain prior to October 21, 2008, and to a rating in excess 
of 10 percent thereafter.

2.  Entitlement to service connection for diabetes mellitus, 
Type II and large cell lymphoma of the stomach, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to 
October 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied a 
compensable rating for lumbosacral strain.  Thereafter, in a 
November 2008 rating decision, the RO increased the rating 
for lumbosacral strain to 10 percent, effective October 21, 
2008.  

The March 2006 rating decision also denied service connection 
for diabetes mellitus, asbestosis, and large cell lymphoma of 
the stomach.  The Veteran appealed the decision with respect 
to all of the claims.  In a November 2008 rating decision, 
service connection for asbestosis was granted.  Thus, this 
issue is no longer on appeal.

The claims for entitlement to service connection for diabetes 
mellitus and large cell lymphoma of the stomach, to include 
as due to Agent Orange exposure are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part


FINDINGS OF FACT

1.  For the period prior to October 21, 2008, the Veteran's 
lumbosacral strain was manifested by forward flexion of 60 to 
70 degrees, the combined range of motion of the thoracolumbar 
spine was 160 to 190 degrees; and there was muscle spasm 
which did not result in abnormal gait or abnormal spinal 
contour.

2.  For the period beginning on October 21, 2008, the 
Veteran's lumbosacral strain was manifested by forward 
flexion of 90 degrees; combined range of motion of 240 
degrees; and thoracolumbar muscle spasm which was not severe 
enough to result in abnormal gait or abnormal spinal contour.

3.  At no time during the period of the claim has the 
Veteran's lumbosacral strain been manifested by ankylosis of 
the lumbar spine, any significant neurological impairment of 
either lower extremity, and he has never been diagnosed with 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating prior to October 21, 
2008 for the Veteran's lumbosacral strain have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

2.  The criteria for a rating in excess of 10 percent rating 
beginning on October 21, 2008 for the Veteran's lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155, (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in letters dated in November and December 2005, 
the RO advised the Veteran to submit medical evidence in 
support of his claim.  A June 2006 letter informed the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter also notified the Veteran of the 
evidence needed to establish an effective date.  The claim 
was last readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting private 
treatment records and argument as to why he should receive a 
compensable rating for his back disability.  The Veteran was 
provided with the rating criteria to establish a compensable 
disability rating for his lumbosacral strain in the March 
2006 rating decision and the January 2007 statement of the 
case.  Id.  At the October 2008 VA examination the Veteran 
reported on the effect his lumbosacral strain has had on his 
daily life and his employment.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran, 
especially considering that the fact that a compensable 
rating was assigned by the RO as well as by the undersigned 
decision.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  

The Veteran's lumbosacral strain is rated as noncompensable 
prior to October 21, 2008 and as 10 percent disabling 
thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

        Prior to October 21, 2008

The medical evidence for this time period reveals that 
according to a November 10, 2005 private chiropractic note, 
the Veteran had 60 degrees of forward flexion of the low 
back, and 15 degrees of extension.  Right lateral flexion was 
to 15 degrees.  Left lateral flexion was to 15 degrees.  
Right rotation was to 25 degrees and left rotation was to 30 
degrees.  The restricted motion was due to pain.  It was 
noted that the Veteran could not do toe walking or heel 
walking.  There were moderate muscle spasms in the low back.  
It was noted that gait was normal, posture was poor, and 
antalgic position was normal.  He was seen for regular 
chiropractic manipulation, and his condition was noted as 
improved by November 14, 2005.  He continued to receive 
manipulations through November, with his condition being 
noted as improved.  By December 5, 2005, the Veteran could 
flex his low back to 70 degrees.  Extension was to 20 
degrees.  Right and left lateral flexion were to 20 degrees 
each and right and left rotation were each to 30 degrees.  
The motion was limited due to pain.  There were mild muscle 
spasms in the low back, but his gait was normal and his 
posture was good.  

The record reflects that the Veteran failed to report for a 
VA examination scheduled in 2006.  However, the Veteran 
indicated that he did not receive notice of such examination.  

Based upon the records from the Veteran's private 
chiropractor, in November and December 2005, the Veteran 
displayed 60 degrees and 70 degrees of forward flexion of the 
low back, respectively.  Combined thoracolumbar motion was 
160 degrees in November 2005 and 190 degrees in December 
2005.  These combined ranges of motion, and the forward 
flexion in December 2005, fall squarely within the criteria 
for a 10 percent rating under Diagnostic Code 5237.  The 
Board acknowledges that the Veteran had 60 degrees of forward 
flexion and moderate muscle spasm.  However, following 
chiropractic treatment, his condition was considered to be 
improved, and the objective findings less than one month 
later reflect this improvement.  While he still had muscle 
spasm, this did not result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, and his range of motion improved to 70 
degrees forward flexion.  Thus, while the Veteran experienced 
a flare up during this time frame, the Veteran reported on VA 
examination in 2008 that he only experiences one to two flare 
ups a year.  Moreover, his flare-up improved within a few 
days, and the preponderance of the evidence reflects that the 
Veteran's disability picture as a whole falls within the 
criteria for a 10 percent rating, but no higher, since the 
date he filed his claim for increased rating.  


Beginning on October 21, 2008

The October 2008 VA examination report notes that the Veteran 
complained of increased severity of his symptoms.  The 
Veteran denied urinary incontinence, urinary frequency, fecal 
incontinence, erectile dysfunction, numbness, leg or foot 
weakness, falls, unsteadiness, visual dysfunction, and 
dizziness.  He complained of right arm paresthesias but the 
examiner opined that this was not due to lumbar strain.  The 
Veteran stated that he has a history of decreased motion, 
stiffness, weakness, spasms, and pain.  The Veteran 
complained of pain in the sacroiliac region, right worse than 
left, sometimes after sitting for a long time and sometimes 
from reaching.  The pain was described as sharp and severe.  
Flare-ups were noted to occur one to two times a year, 
lasting approximately one week.  He stated that his movement 
is severely limited during flare-ups.  He is able to walk 1/4 
mile.  He uses a lumbar back brace during flare-ups.  

On examination there were spasms of the thoracic 
sacrospinals.  There was no atrophy, guarding, or pain with 
motion.  There was no tenderness or weakness.  The examiner 
opined that the muscle spasms were not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Posture was normal, head position was normal, and gait was 
normal.  There were no abnormal spinal curvatures.  On range 
of motion testing, passive and active range of motion of the 
thoracolumbar spine was from zero to 90 degrees.  There was 
normal resisted isometric movement.  There was no pain on 
passive or active motion, or after repetitive use.  There was 
no additional loss of motion on repetitive use of the joint.  
Extension, bilateral lateral flexion and bilateral lateral 
rotation of the thoracolumbar spine were from zero to 30 
degrees (active and passive motion), without pain on either 
passive or active motion, or after repetitive use.  There was 
no additional loss of motion on repetitive use of the joint.  

The examiner noted that the Veteran is currently employed at 
a full time job, which he has held for one to two years.  He 
has not lost any days during the last year.  The diagnosis 
was lumbosacral strain.  The examiner noted that this 
disability affects the Veteran only mildly as far as his 
usual daily activities.  

The Veteran's lumbosacral strain is currently rated at 10 
percent for this time period.  After reviewing the medical 
evidence, there is no basis on which to grant a higher rating 
during this time period.  In this regard, at the VA 
examination, the Veteran could flex his low back to 90 
degrees without pain.  Additionally, there was no additional 
loss of motion due to repetitive use, fatigue, pain, or lack 
of endurance.  Indeed, his range of motion in all planes was 
normal and without pain.  While muscle spasm of the thoracic 
sacrospinalis was noted, it did not result in abnormal gait 
or abnormal spinal contour.  Thus, for the reasons set forth 
above, a higher 20 percent rating is not warranted for this 
time period.

At no time during the period of the claim has the Veteran 
been diagnosed with intervertebral disc syndrome.  Therefore, 
evaluation of the disability pursuant to Diagnostic Code 5243 
and incapacitating episodes is not in order.  38 C.F.R. 
§ 4.71a.


In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether the Veteran's 
lumbosacral strain presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a 10 percent rating for lumbosacral strain 
prior to October 21, 2008 is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain beginning on October 21, 2008 is denied.



REMAND

With respect to the claims for service connection for Type II 
diabetes mellitus and large cell lymphoma of the stomach, the 
Board notes that these matters were denied in the March 10, 
2006 rating decision.  Although the Veteran filed a timely 
notice of disagreement with respect to these issues, the 
issues were thereafter the subject of a stay.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson that reversed a Board decision which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagreed with the Court's 
decision in Haas and appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay on 
the adjudication of claims affected by Haas.  Thus, no 
statement of the case was issued with respect to those 
issues.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit overturned the decision of the Court.  Although the 
stay was in effect when these service connection claims were 
appealed from the original rating decision denying them (and 
the Veteran was notified of this in a January 2007 letter), 
the stay has recently been lifted.  The Board notes that the 
computerized appeals tracking system does not reflect that 
the appeal with respect to these issues has been docketed, or 
that a statement of the case has yet been issued.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these issues are REMANDED for the following 
action.

The RO should issue a statement of the 
case on the issues of entitlement to 
service connection for type II diabetes 
mellitus and large cell lymphoma of the 
stomach, to include as due to Agent 
Orange exposure, so that the Veteran may 
have the opportunity to complete an 
appeal on these issue (if he so desires) 
by filing a timely substantive appeal.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


